Order entered November 1, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00017-CR

                        ROBERT TRACY WARTERFIELD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80757-2011

                                             ORDER
         The Court DENIES appellant’s October 29, 2013 motion seeking a sixty-day extension

of time to file his reply brief. Appellant’s reply brief is due within twenty days of the date of this

order.

         The Court will address any issues related to a change in counsel at such time as the issues

arise.


                                                        /s/   DAVID EVANS
                                                              JUSTICE